Opinion issued May 8, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00243-CV
          01-03-00442-CV
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petitions for Writs of Mandamus




MEMORANDUM OPINIONIn cause number 01-03-00243-CV, relator Ralph O. Douglas has filed a
petition for a writ of mandamus complaining of Judge Motheral’s


 alleged failure to
(1) allow relator to appeal a final divorce decree and (2) rule on Douglas’s “motion”
for bill of review or motion to reinstate.  There is nothing in the mandamus record to
establish that Judge Motheral has obstructed Douglas from appealing or to indicate
that Douglas has filed a “motion” for bill of review or motion to reinstate within the
time period of the trial court’s plenary power over the decree.
          In cause number 01-03-00442-CV, Douglas has filed a petition for writ of
mandamus complaining that the district clerk


 allegedly failed to notify Douglas, as
required by Texas Rule of Civil Procedure 306a, of the final divorce decree.  We have
no mandamus jurisdiction over district clerks unless it is necessary to enforce this
Court’s jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(a), (b) (Vernon Supp.
2003); In re Washington, 7 S.W.3d 181, 183 (Tex. App.—Houston [1st Dist.] 1999,
orig. proceeding).
          We deny the petition for writ of mandamus in cause number 01-03-00243-CV. 
We dismiss the petition for writ of mandamus in cause number 01-03-00442-CV for
want of jurisdiction.
PER CURIAM
Panel consists of Justice Hedges, Jennings, and Alcala.